Steele Hays, Justice, dissenting. It is, of course, tempting to affirm this case on the premise that counsel for the plaintiff should not have overlooked the inscription “Ins.” on the repair bill. But to affirm on that basis ignores a more significant aspect of the case, one that should override a relatively immaterial oversight (if that is what it was) by trial counsel. The fact is the evidence gave the jury only two options: a verdict for the defendant, or a verdict of $5,061.35 for the plaintiff. No other verdict was possible, given the proof and the instructions. By returning a verdict in an amount it assumed was the plaintiff’s deductible, the jury palpably disregarded the instructions by the trial court, or the undisputed proof as to the plaintiffs damages, or both. In either event it is clear the jury took matters into its own hands and countermanded the instructions of the trial court. In that circumstance a new trial should have been granted.